Name: Commission Regulation (EEC) No 3922/87 of 21 December 1987 allocating among the Member States the quantity of preserved cultivated mushrooms that can be imported free of the additional amount in 1988
 Type: Regulation
 Subject Matter: agricultural activity;  foodstuff;  tariff policy
 Date Published: nan

 29 . 12. 87No L 369/20 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3922/87 of 21 December 1987 allocating among the Member States the quantity of preserved cultivated mush ­ rooms that can be imported free of the additional amount in 1988 quantities for which import licences have been issued in the period to 30 June of the year in question ; Whereas the allocation must be made between the Member States for the period 1 January to 31 December 1988 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vege ­ tables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, ' Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of / 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1928/87 (2), Having regard to Council Regulation (EEC) No 1796/81 of 30 June 1981 on measures applicable to imports of preserved cultivated mushrooms (3), and in particular Article 6 thereof, HAS ADOPTED THIS REGULATION : Whereas Article 1 of Commission Regulation (EEC) No 3433/81 (4), as last amended by Regulation (EEC) No 1887/86 (*), states that the quantity fixed in Article 3 of Regulation (EEC) No 1796/81 is for each calendar year to be allocated among the Member States ; whereas the allo ­ cation may be revised on the basis of information on the Article 1 The quantity fixed by Article 3 of Regulation (EEC) No 1796/81 is hereby allocated for the period 1 January to 31 December 1988 . (net weight in tonnes) Country of origin China SouthKorea Taiwan Hong Kong Other Importing country 268 I 48 I 855 Belgium Luxembourg Denmark Germany Greece France Ireland Italy Netherlands United Kingdom Spain Portugal 20 2 960 5 15 1 839 137 18 25 68 161 10 433 1 1 683 20 2 20 10 25 926 15 10 71 127 3 Article 2 This Regulation shall enter into force on 1 January 1988 . (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 183, 3 . 7 . 1987, p. 32. 0 OJ No L 183, 4 . 7 . 1981 , p. 1 . 0 OJ No L 346, 2. 12. 1981 , p. 5 . 0 OJ No L 163, 19 . 6 . 1986, p. 17. 29 . 12. 87 Official Journal of the European Communities No L 369/21 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1987. For the Commission Frans ANDRIESSEN Vice-President